Citation Nr: 0843900	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  07-30 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 30 percent for 
status post head injury and hematoma with residual scar.



ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The veteran served active duty in the United States Army from 
January 2000 until January 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, denied service connection for PTSD and granted service 
connection for status post head injury and hematoma with 
residual scar with a 0 percent evaluation.

Subsequent to the August 2006 rating decision, an August 2007 
Statement of the Case (SOC) increased the evaluation of the 
scar to 10 percent.  The scar evaluation was again increased 
in a July 2008 Supplemental Statement of the Case (SSOC), to 
30 percent.

The Board notes that residuals of the head injury the veteran 
suffered during service, other than the scar which is 
addressed below, are separately rated for migraine headaches.  
Discussion in this decision concerning the veteran's head 
injury is narrowly tailored to address the residual scar 
issue appealed by the veteran.


FINDINGS OF FACT

1.  There is no verified stressor event to support a 
diagnosis of PTSD.

2.  The veteran's residual scar demonstrates two 
characteristics of disfigurement; the scar does not involve 
tissue loss, and there is no distortion of any features or 
paired sets of features.





CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2008).

2.  The criteria for an evaluation in excess of 30 percent 
for status post head injury and hematoma with residual scar 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.118, Diagnostic Codes 7800-7806 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

With regard to the veteran's residual scar, VA's VCAA notice 
requirements have been fully satisfied.  Courts have held 
that once service connection is granted, the claim is 
substantiated, additional notice is not required, and any 
defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App.112 (2007).  No additional discussion of the duty to 
notify is therefore required as to the residual scar.

VA sent a letter to the veteran in April 2006, prior to the 
initial AOJ decision in the matter, that fully addressed all 
notice elements concerning his PTSD claim.  The letter 
informed the veteran of what evidence is required to 
substantiate the claim, as well as the veteran's and VA's 
respective duties for obtaining evidence.  Notice also 
informed the veteran how VA determines the disability rating 
and the effective date for the award of benefits if service 
connection is to be awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Finally, the appellant was asked to submit 
evidence and/or information in his possession to the AOJ.  
Thus, the VCAA duty to notify was fully satisfied as to the 
veteran's PTSD claim.

VA also has a duty to assist the veteran in the development 
of his claims.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service records and his service medical records.  The 
appellant was afforded a general VA medical examination in 
October 2003.  As to the veteran's residual scar, VA provided 
the veteran with an examination specific to that issue in 
October 2006.  The veteran submitted a completed VA Form 21-
4142 Authorization and Consent to Release Information to the 
Department of Veterans Affairs, indicating  information was 
available concerning his PTSD claim at  the Goldsboro 
Psychiatric Clinic (GPC).  VA obtained all treatment records 
from the GPC.  VA has received photos submitted by the 
veteran, and "buddy" statements from two of the appellant's 
fellow soldiers supporting the his claim for service 
connection for PTSD.  

VA did not provide the veteran with a medical examination for 
PTSD.  In determining whether the duty to assist requires 
that a VA medical examination be provided or medical opinion 
obtained with respect to a veteran's claim for benefits, 
there are four factors for consideration.  These four factors 
are:  (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
In the veteran's case, an examination is not necessary.  The 
veteran has been diagnosed with PTSD by his private medical 
provider at the GPC.  This is sufficient competent medical 
evidence to make a decision on the claim.  

VA twice requested that the veteran submit verifiable reports 
of stressors he experienced while serving in the Army.  In 
April 2006, in response to the claim for service connection 
for PTSD, VA asked the veteran to provide specific details 
about combat-related incidents he experienced.  He was asked 
to complete a questionnaire addressing his stressors, and 
provide approximate time frames, limited to a 2-month 
specific date range, detailing when the stressors occurred.  
The response provided by the veteran listed as the applicable 
time frame the entire time he was stationed in Afghanistan.  
VA again requested that the veteran submit specific 
information in July 2006.  The July 2006 letter informed the 
veteran that VA needed the names of soldiers injured, and 
whether the incidents were reported or documented anywhere, 
and that VA would only be able to review a two-month range of 
records for each incident.  The veteran did not provide names 
or 2-month specific dates, and thus the veteran's allegations 
could not be submitted to the Joint Services Records Research 
Center (JSRRC) for verification.  On file is an August 2006 
memorandum from the RO PTSD coordinator discussing the formal 
finding on a lack of information required to verify stressors 
in connection with the veteran's PTSD claim. 

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).




Service Connection for PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§  1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).   

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran 's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  

A veteran seeking service connection for PTSD may not rely on 
mere service in a combat zone, solely in and of itself, to 
support a diagnosis of PTSD.  "Rather, in order to support a 
diagnosis of PTSD, a stressor must consist of an event during 
such service 'that is outside of the range of usual human 
experience and that would be markedly distressing to almost 
anyone,' such as experiencing an immediate threat to one's 
life or witnessing another person being seriously injured or 
killed."  Zarycki v. Brown, 6 Vet App 91, 99 (1993) (citing 
VA's Manual M21-1, Part VI, para. 7.46(b)(1) (December 21, 
1992)).  "It is the distressing event, rather than the mere 
presence in a "combat zone," which may constitute a valid 
stressor for purposes of supporting a diagnosis of PTSD."  
Id. (citing Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(noting that "neither appellant's military specialty 
(cannoneer), nor his service records, disclose[d] that the 
nature of his duties exposed him to a more than ordinary 
stressful environment, even given the fact that service in a 
combat zone is stressful in some degree to all who are there, 
whatever their duties and experiences.")).

Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen, 10 Vet. App. at 142; Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).  "Just because a physician or other health 
professional accepted appellant's description of his [war] 
experiences as credible and diagnosed appellant as suffering 
from PTSD does not mean the [Board is] required to grant 
service connection for PTSD."  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

Here, review of the veteran's service records, including his 
Department of Defense Form 214, Certificate of Release or 
Discharge from Active Duty, show that he was stationed in 
Afghanistan during his tour of active duty.  While in the 
Army, the veteran's military occupational specialty (MOS) was 
Automated Logistics Specialist.  He did not receive any 
combat-related awards during service, and there is no other 
indication in his military records that he participated in 
combat.  Service medical records reveal no psychiatric 
treatment, diagnosis, or complaints while on active duty.

The veteran submitted an October 2005 letter from Dr. E.H. at 
the GPC which was based on a psychiatric exam.  The 
psychiatrist recited the veteran's allegations of stressors 
and included a diagnosis of PTSD.  The letter indicated the 
veteran saw many dead and mangled bodies while in Afghanistan 
and as a weapons specialist experienced incoming fire from 
the enemy.  As to the symptoms recounted by the psychiatrist, 
the veteran began to experience nightmares in 2003, which as 
of the time of the letter, were occurring at least 8 times 
per month.  The veteran would wake with panic attacks and 
night sweats, and had daily flashbacks and panic attacks.  He 
had intrusive thoughts, startled easily, was hypervigilant, 
and could not tolerate anyone behind him.  He socialized 
rarely.  His recent memory was severely impaired, preventing 
him from remembering what he read, and his working memory was 
100 percent impaired.  The veteran experienced anger, 
sadness, and fear without knowing why, which, according to 
the doctor, indicated a dysfunctional prefrontal cortex.  The 
psychiatrist noted hallucinations, including hearing cars 
arrive at his house which did not exist, and hearing other 
phantom noises around the house.  The veteran often saw 
shadows out of the corners of his eyes.  He was depressed 50 
percent of the time and experienced crying spells.  

VA obtained treatment records from the GPC which covered the 
period of September 2005 to September 2006.  The September 
2005 New Patient Assessment treatment record indicated that, 
in addition to seeing mangled and dead people in Afghanistan, 
the veteran thought he was dead a few times due to 
explosions.  The veteran told his examiner that the military 
attempted to keep him in Afghanistan as a "guinea pig" for 
experiments with medications.  The veteran indicated that at 
one point he hit his head on a metal box.  He alleges that at 
some point he had sores on his face which were cut open 
because "they" thought he had parasites in his blood.  He 
stated that being around weapons was very stressful, and that 
he would have to go in convoys to deliver supplies into the 
combat zone.  The GPC psychiatrist diagnosed the veteran with 
PTSD.

The veteran was seen at the GPC again in October and December 
2005, and January, March, June, and September 2006.  The 
October 2005 and January, March, and September 2006 follow-up 
assessments did not specifically include a continued 
diagnosis of PTSD, but there was no indication otherwise of a 
change of diagnosis.  

The veteran submitted "buddy" statements from two fellow 
soldiers.  The first is from L.R., and is dated May 2006.  
The second is from L.P., dated June 2006.  The letters 
contain nearly identical contentions.  L.R. stated that he 
was a PBO (property book officer) Clerk, and his section was 
responsible for supply transactions and the property books of 
the entire base.  L.R. alleged that the veteran was chosen to 
convoy to Kabul, Afghanistan various times during the 
deployment to retrieve unit supply items.  He stated that it 
was not uncommon for convoys to be fired upon or attacked by 
IEDs.  There was stress at the camp because it was stationed 
on and around land mines, which injured soldiers regularly.  
When people were injured by the mines, soldiers "would see 
badly burned individuals with blown off limbs."  There were 
explosions day and night.  Soldiers were on guard twenty-four 
hours a day, and had to have weapons on hand at all times for 
fear of attack.  Alarms would go off in camp signalling 
soldiers to take cover and don protective gear, which gave 
everyone a sense of fear and panic.

The letter from L.P. included the same allegations of 
stressors in language identical to that used by L.R.  L.P. 
was a Pay Clerk while in Afghanistan, whose section was 
responsible for the income and finances of the soldiers 
within his battalion.

The veteran submitted statements on his own behalf.  A June 
2006 statement asserted that the veteran's base camp "was on 
and around land mines that [were] always going off" injuring 
soldiers.  An August 2006 statement restated that Bagram Air 
Base (the "base camp") was on and around land mines.  He 
said, "[e]very inch of ground [was] a potentially hazardous 
area."  The veteran included pictures which he alleged show 
the area surrounding the base.  One picture includes a wired 
off area with a sign that states "Danger Mines", and a 
second picture is of a "Minebreaker".  Some of the pictures 
appear to show bombed-out buildings and vehicles.

The veteran's alleged stressors are not supported by the 
record.  The veteran's MOS was Automated Logistics 
Specialist, a specialty that is not likely to involve combat.  
He was not a weapons specialist.  Generally, the credibility 
of the veteran is undermined by the fact that he told his 
psychiatrist that he was a weapons specialist, when there is 
no evidence that he was involved with weaponry.  Under 
38 U.S.C.A. § 1154, if the veteran has engaged in combat, the 
veteran's own testimony may establish the occurrence of the 
claimed in-service stressor; however, if the veteran was not 
involved in combat, the veteran's testimony alone cannot 
establish the occurrence of a non-combat stressor.  See 
Dizoglio, 9 Vet. App. at 166.  Combat and being fired upon 
are inconsistent with the veteran's MOS while in Afghanistan.  
The veteran did not receive any badges or awards indicating 
that he was involved in combat.  There are no records or 
accounts of the veteran participating in combat.  The record 
is devoid of competent evidence suggesting he engaged in 
combat or experienced incoming fire.  

There is also no evidence supporting his allegations of 
seeing dead bodies.  The veteran did not supply the names of 
any soldiers killed or injured while he was in Afghanistan.  
There are no reports of attacks or soldier deaths from the 
veteran's military base, nor are there any reports showing 
the veteran in the field near an event where soldiers were 
killed.  As to the veteran's allegations of the presence of 
land mines, his statement that mines were always going off on 
and around the base, and that soldiers were injured as a 
result, is not supported in the record.  There is no 
evidence, other than the veteran's statement and that of his 
buddies, of land mine deaths or injuries at or near the base.  
The Board concedes that mines may have been present, but PTSD 
requires a stressor event, rather than just presence in a 
combat zone.  See Zarycki, 6 Vet App at 99.

Other than the veteran's statements to his psychiatrist, 
there is no evidence he was ever injured or hit by 
explosions.  His service medical records do not indicate any 
situations in which he was treated following an explosion, 
and his statement that there were a few times in which he 
thought he was dead is not supported by any medical treatment 
in the record.  Further, there is no support that anyone 
attempted to keep him in Afghanistan as a medical "guinea 
pig."  The veteran's service records show that he served in 
Operation Enduring Freedom until June 2003, but do not 
indicate that he was delayed in his return or that the Army 
tried to keep him in Afghanistan for medical experimentation.  

The veteran's head injury did not involve combat.  His 
service medical records show that he told the medical staff 
that he injured his head when he slipped on the ice.  When he 
told the psychiatrist about the injury, he stated that he and 
his buddy dropped a box "and the metal hit my head".  The 
Board finds the most reliable account of his head injury is 
that which he told the medical staff, that he slipped on the 
ice while in service.  This determination is based on the 
importance of giving an accurate description of injuries when 
obtaining medical treatment, and the fact that he told the 
medical staff of the incident shortly after it occurred.  The 
Board notes that with regard to his head injury, he is 
already service connected for both migraines and a residual 
scar.  

There is also no indication in the record that the Army 
medical staff believed he had parasites in his blood.  The 
veteran was treated during service for cystic acne.  The 
treatment required draining some pustules on his face.  He is 
service connected for residuals of his acne and 
pseudofolliculitis barbae, per a January 2004 rating 
decision.

The only statements that support the veteran are those of two 
of the veteran's fellow soldiers, L.R. and L.P.  Initially, 
neither L.R. nor L.P. had military occupational specialties 
that were likely to involve combat, and their allegations of 
stressors are reviewed in that light.  L.R. was a property 
book officer, and L.P. was a pay clerk.  It is unlikely that 
either of his buddies saw any combat action, based on their 
assigned duties and the evidence available to the Board.  The 
soldiers' allegations that the veteran was chosen to convoy 
to Kabul and that "[c]onvoys being fired upon or attacked by 
some form of IED's [sic] was not uncommon", is mere 
speculation as to what might have happened to a convoy the 
veteran might have been on.  Notably, the veteran does not 
himself allege that he was included in convoys to Kabul that 
were fired upon.  The soldiers' allegations of land mines 
around camp raise the same issues as the veteran's land mine 
claims, are not supported, and do not provide a sufficient 
stressor for PTSD even if true.  There is no more support for 
the soldiers' allegations of seeing soldiers injured, badly 
burned, and with limbs blown off, than there is for the 
veteran's similar statements.  Finally, the soldiers' 
statements about having to be on guard does reflect a typical 
soldier's experience in a combat zone, but does not show a 
particular distressing event.

The pictures provided by the veteran do not support his 
allegations.  Initially, it is not clear who took the 
pictures.  Further, the pictures themselves do not have any 
descriptions, other than the veteran's general statement that 
the pictures were "of the area."  While there is a picture 
of a fenced-off area with a "Danger Mines" sign, there is 
no indication that the picture was taken on the base.  Also, 
the fact that an area that is mined is fenced-off makes it 
less likely, even if it was on or near the base, that fellow 
soldiers would be injured or killed by stepping on or driving 
over the mines.  The unaccompanied photograph of the 
"Minebreaker" does not show that there were mines on or 
around the camp, or that the photo of the "Minebreaker" was 
taken on or near the camp.  Other photographs included in the 
record of buildings, aircraft, and vehicles, some of which 
have apparently been bombed or caught fire, do not show that 
soldiers were injured or that the veteran was present at the 
time of any attacks.

There is no other support for the alleged stressor events, 
other than the psychiatrists' recantations of the veteran's 
allegations in the GPC treatment records, which are described 
above.  A psychiatrist's repetition of a veteran's 
allegations are not sufficient for service connection.  See 
Wilson, 2 Vet. App. at 618.

As discussed above, establishment of service connection for 
PTSD requires: medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  Here, 
there is no credible supporting evidence that the claimed in-
service stressor event occurred.  Therefore there can be no 
valid diagnosis of PTSD related to such.  The claim must be 
denied.



Increased Rating for Status Post Head Injury and Hematoma 
with Residual Scar

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding 
the degree of disability should be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  Where there is a question as to 
which of two evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran's residual scar on his head is currently rated 30 
percent disabling under Diagnostic Code 7800.  Diagnostic 
Code 7800 provides ratings for disfigurement of the head, 
face, or neck based primarily on characteristics of 
disfigurement.  Note (1) to Diagnostic Code 7800 provides 
that the 8 characteristics of disfigurement, for purposes of 
rating under 38 C.F.R. § 4.118, are: 

Scar is 5 or more inches (13 or more cm.) in length.
Scar is at least one-quarter inch (0.6 cm.) wide at the 
widest part.
Surface contour of scar is elevated or depressed on 
palpation.
Scar is adherent to underlying tissue.
Skin is hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.).
Skin texture is abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches 
(39 sq. cm.).
Underlying soft tissue is missing in an area exceeding 
six square inches (39 sq. cm.).
Skin is indurated and inflexible in an area exceeding 
six square inches (39 sq. cm.).

Diagnostic Code 7800 provides that a skin disorder with one 
characteristic of disfigurement of the head, face, or neck is 
rated 10 percent disabling.  A skin disorder of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement, is rated 30 percent 
disabling.  A skin disorder of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement, is rated 50 percent 
disabling.  A skin disorder of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement, is rated 80 percent 
disabling. 

The veteran's residual scar was service-connected in an 
August 2006 rating decision, and evaluated at 0 percent 
disabling.  The veteran was provided with a medical 
examination for his residual scar in October 2006.  Following 
the examination, the RO increased the rating to 10 percent, 
finding that the scar was at least one-quarter inch (0.6 cm) 
wide at its widest part.  The rating was increased again in a 
July 2008 SSOC to 30 percent disabling under Diagnostic Code 
7800, based a finding of two characteristics of 
disfigurement: the scar was at least one-quarter inch wide at 
its widest part, and that the scar was adherent to the 
underlying soft tissue.

The most recent evidence of record concerning the scar is the 
October 2006 examination and accompanying photograph of the 
scar.  In the examiner's report, he found that the scar was 
located on the right parietal scalp, had a maximum width of 
1.5 cm, and a maximum length of 3.5 cm.  The scar was tender 
on palpitation and adhered to the underlying tissue, but was 
not elevated or depressed.  The scarred area measured 1.5 cm 
times 3.5 cm and did not have a normal texture, but was the 
same color as normal skin.  The skin had induration or 
inflexibility in an area measuring 1.5 cm times 3.5 cm.  The 
examiner found no disfigurement or tissue loss.

As discussed above, for the residual scar to qualify for a 50 
percent evaluation, the scar would have to have either four 
or five characteristics of disfigurement, or would have to 
include visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips).  The examination report shows 
only two qualifying characteristics of disfiguration, 
including the fact that the scar is more than one-quarter 
inch wide, and that it adheres to the underlying soft tissue.  
There was no tissue loss involved, and there is no indication 
of distortion of any features or paired sets of features.

The veteran has not made any allegations that the residual 
scar on his head has worsened since the October 2006 
examination.

The Board has also considered rating the veteran's service-
connected disability under Diagnostic Codes 7801-7806, but 
finds none that may be assigned on the facts of record or 
which would avail the veteran of a higher disability rating.  
Diagnostic Code 7801-7802 are not applicable, because the 
scar is on the veteran's head.  Diagnostic Codes 7803-7804 
are not applicable because the scar is not superficial, as 
there is underlying soft tissue damage.  Diagnostic Code 7805 
is not applicable because there is no functional limitation 
of his head, and Diagnostic Code 7806 is not applicable 
because the veteran does not have dermatitis or eczema.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of Diagnostic Code should be upheld so long as it is 
supported by explanation and evidence).

Therefore, an increase to a 50 percent evaluation is not 
warranted.

	

ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to an evaluation in excess of 30 percent for 
status post head injury and hematoma with residual scar is 
denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


